DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 6/3/22 has been fully considered and such changes has overcome the previous applied prior art.  Further, the best prior art to Eger et al fails to suggest the particular method features of “removing the handle from the brush holder, wherein the positioning of the handle on the brush holder receives a connecting member on the brush holder in the handle, wherein the connecting member comprises a locking flange that extends outward in a horizontal direction from opposite sides of the connecting member” as set forth in details in each of independent base claims 1, 6 and 8 and “removing the handle from the brush holder, wherein the positioning of the handle on the brush holder receives a connecting member on the brush holder in the handle, wherein the handle further comprises a shell that receives the connecting member when the handle is positioned on the brush holder, wherein the shell defines the cavity in which the core is moveably positioned” as set forth in details in other independent claims 17 and 18, respectively.   Accordingly, claims 1-3, 6-22 are found to be allowed over the applied prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt